DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
claim 1, line 9, “into engagement with” should be inserted after “or”,
claim 1, line 11, “or” should be amended to read “on the tool, or compacting”,
claim 1, line 12, a comma should be inserted before “between”,
claim 4, line 2, “elastic material of the” should be inserted after “the”,
claim 7, line 2, “elastic material of the” should be inserted after “the”,
claim 8, line 3, “into engagement with” should be inserted after “or”,
claim 8, line 4, “to” should be inserted after “or”,
claim 9, line 2, “to” should be inserted after “or”,
claim 9, line 4, “to” should be inserted after “or”,
claim 10, line 3, “is” should be amended to read “are”,
claim 10, line 4, “into engagement with” should be inserted after “or”,
claim 11, line 4, “into engagement with” should be inserted after “or”,
claim 12, line 4, “into engagement with” should be inserted after “or”, and
claim 37, line 3, “, of the any previously laid plies,” should be inserted after “ply”

The amendments and comments filed 8-20-21 have been entered and fully considered. Claim interpretation: “tool” in the elected claims is considered not subject to 35 USC 112(f) per amendment filed 8-20-21 (pg10 “Claim Interpretation”). 

Claims 1-13, 32 and 34-39 are allowable per formal matter listed above. The restriction requirement as set forth in the Office action mailed on 6-11-20 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claims 15-20, 22-24, 26 and 28, directed to non-elected inventions, remain withdrawn from consideration as not requiring all the limitations of an allowable claim.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745